J-A12041-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.M.P., A MINOR                  :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
APPEAL OF: A.M.P.                       :
                                        :
                                        :
                                        :
                                        :
                                        :   No. 1644 WDA 2016

                 Appeal from the Order September 30, 2016
             In the Court of Common Pleas of Allegheny County
    Civil Division at No(s): CP-02-DP-687-2016 - FID 02-FN-837-2016

BEFORE: OLSON, SOLANO, and RANSOM, JJ.

CONCURRING STATEMENT BY SOLANO, J.:                    FILED JULY 11, 2017

     I join the Court’s memorandum. I write separately to emphasize that

our holding in no way suggests any lack of concern about A.M.P.’s failure to

thrive, a concern that our dissenting colleague voices eloquently.      This is

indeed a “very difficult case.” Dissenting Memorandum, at 1. But before the

power of the Commonwealth may be exercised to interfere with these

parents’ primary role in raising and caring for their children, there must be

clear and convincing evidence that A.M.P. is a dependent child under the

Juvenile Act, 42 Pa.C.S. §§ 6302, 6341(c); In re J.M., ___ A.3d ___, 2017

WL 2774667, at *8 (Pa. Super., June 27, 2017); In re A.B., 63 A.3d 345,

349 (Pa. Super. 2012). I do not believe that such proof has been presented.

     The   evidence   that   these   parents   are   reluctant   to   agree   to

immunizations; that they prefer to provide their child with nourishment

through a bottle, rather than a nasogastric tube; and that they choose to
J-A12041-17


follow the medical advice of one set of experts rather than another is,

without more, insufficient to declare A.M.P. dependent.      I recognize that

there are larger medical issues here, but A.M.P.’s medical needs are not

being neglected. The child remains under close medical care, not only by a

pediatrician, but also by a gastroenterologist, dermatologist, allergist,

nutritionist, and physical and occupational therapists. I share the dissent’s

concern that incorrect information may have been provided to Dr. Udekwu,

but on this record, there is no basis to find that the parents were trying to

obstruct or prevent proper care, and the trial court made no such finding.

      In close cases like this, I believe we must defer to the findings of the

trial court, which all of us agree are supported by the record. I trust that

A.M.P.’s parents and medical professionals will continue to monitor A.M.P.’s

condition and will assure that corrective actions are taken if conditions

warrant. But before these parents are forced to yield to the supervision of

the trial court and to “support” by the Allegheny County Office of Children,

Youth, and Families (which would likely insist on medical treatment for their

child that is contrary to what the parents and their chosen medical providers

have selected), the evidence must clearly and convincingly show that A.M.P.

has failed to receive “proper parental care.” I believe such proof is lacking

on this record.




                                    -2-